NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 26 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE VINICIO-GONZALEZ, AKA                      No.    18-70548
William Omar Benavides, AKA William
Omar Benevidas-Guevara,                         Agency No. A098-433-075

                Petitioner,
                                                MEMORANDUM*
 v.

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 19, 2019**

Before:      SCHROEDER, PAEZ, and HURWITZ, Circuit Judges.

      Jose Vinicio-Gonzalez, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) order denying his motion to reopen. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review de novo questions of law.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny in part

and dismiss in part the petition for review.

      Vinicio-Gonzalez’s contention that remand is warranted under Pereira v.

Sessions, 138 S. Ct. 2105 (2018), is foreclosed by Karingithi v. Whitaker, 913 F.3d

1158, 1160-62 (9th Cir. 2019) (initial notice to appear need not include time and

date information to vest jurisdiction in the immigration court).

      Vinicio-Gonzalez provides no authority to support his contention that the

agency’s own regulations required sua sponte reopening of his case in order to

allow the IJ to inform him of potential eligibility for adjustment of status, or to

allow him to apply for that relief. We lack further jurisdiction to review the BIA’s

discretionary sua sponte determination. See Bonilla v. Lynch, 840 F.3d 575, 588

(9th Cir. 2016) (the court’s jurisdiction to review BIA decisions denying sua

sponte reopening is limited to reviewing the reasoning behind the decisions for

legal or constitutional error).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    18-70548